Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 	 Claims 1-35, 37-40, 47-50, 52-53 and 56 have been cancelled. Claims 36 and 41 have been amended. Claims 36, 41-46, 51, 54-55 and 57-62 are pending and are under examination.

Information Disclosure Statement
The information disclosure statements filed 10/13/21 and 10/15/21 have been considered and initialed copies are enclosed.

 Claim Rejections Withdrawn
The rejection of claim(s) 36-38, 41-42,  46,51, 54, 55, 57 and 60, 61 and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. WO 2015/095241 6/25/15 cited in IDS is withdrawn in view of the amendment to claim 36 and 41.
The rejection of claim(s) 36-38, 41-42,  46,51, 54, 55, 57 and 60, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al. WO 2015/095241 6/25/15 cited in IDS is withdrawn in view of the amendment to the claims 36 and 41.
The rejection of claim 36-39, 41-46, 51, 54, 55, 57 and 60-62 under 35 U.S.C. 103 as being unpatentable over Cook et al. WO 2015/095241 6/25/15 cited in IDS in view of 
	The rejection of claims 58 and 59 as being unpatentable over Cook et al. WO 2015/095241 6/25/15 cited in IDS and  Henn et al. US 2014/0199281 7/17/2014 cited previously as applied to claims 36-39, 41-46, 51, 54, 55, 57 and 60 above further in view of Crott. WO 2016/149449, cited in IDS 11/13/18 and Poole. Drugs (2014) 74:1973-1981 cited previously is withdrawn in view of the amendment to claims 36 and 41.
The rejection of claims 37-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancellation of the claim.
The rejection of claims 36-39, 41-46, 51, 54-55 and 57-62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the amendment to the claims and Applicant’s argument  with respect to P. distasonis is found persuasive.
The rejection of claim 36-37, 41-43, 46, 51, 54-55, 57 and 61-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,493,112 (‘112) is withdrawn. The terminal disclaimer filed on 10/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim 36-39, 41-46, 51, 54-55, 57 and 61-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,493,112 (‘112) in view of Henn et al. US 2014/0199281 7/17/2014 cited previously is withdrawn. The terminal disclaimer filed on 10/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	

The rejection of claim 58 and 59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,493,112 (‘112)  and  Henn et al. US 2014/0199281 7/17/2014 cited previously as applied to claims 36-39, 41-46, 51, 54-55, 57 and 61-62 above further in view of Crott. WO 2016/149449, cited in IDS 11/13/18 and Poole. Drugs (2014) 74:1973-1981 cited previously is withdrawn. The terminal disclaimer filed on 10/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim 36-37, 41-43, 46, 51, 54-55, 57 and 60-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,493,112 (‘112) in view of Cook et al. WO 2015/095241 6/25/15 cited in IDS is maintained. Applicants’ argument is addressed below is withdrawn. The terminal disclaimer filed on 10/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 37-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-43 and 46-56 of copending Application No. 16/598,699 (“699) is withdrawn in view of the cancellation of the claims.
The rejection of claims 37-39  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 16/598,699 (“699) in view of Cook et al. WO 2015/095241 6/25/15 cited in IDS is withdrawn in view of the cancellation of the claims.

	
 
Claim Rejections Maintained

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 41-46, 51, 54-55 and 57-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.


The claims are drawn to:
Claim 36: A method comprising: administering to a subject with a condition characterized by an increase in a level of a cytokine associated with Thl7 cell differentiation a pharmaceutical composition that comprises a dried single Parabacteroides bacteria strain, wherein said single Parabacteroides bacteria strain is of the species Parabacteroides distasonis and is present in an amount that comprises at 
Claim 41: A method of treating a condition in a subject, comprising: administering to the subject with the condition a pharmaceutical composition that comprises a dried single Parabacteroides bacteria strain, wherein said single Parabacteroides bacteria strain is of the species Parabacteroides distasonis, and is present in an amount that comprises at least about 1 x 103 CFU/g of said Parabacteroides bacteria strain with respect to a total weight of said pharmaceutical composition; wherein said Parabacteroides  bacteria strain comprises a 16s rRNA gene sequence with at least 99% sequence identity to the sequence of SEQ ID NO: 9, wherein said bacterial strain is capable of totally or partially colonizing the intestine when administered to said subject; wherein said pharmaceutical composition is formulated as a tablet or a capsule; and wherein said administering is effective to reduce a level of IL-6 and IL-10 in said subject relative to the level of IL-6 and IL-10 before said administering said pharmaceutical composition, thereby treating said condition, and wherein said condition comprises uveitis, multiple sclerosis, arthritis, cancer, neuromyelitis optica, psoriasis, systemic lupus erythematosus, celiac disease, an asthma, allergic asthma, neutrophilic asthma, chronic obstructive pulmonary disease (COPD), scleritis, vasculitis, Behcet's disease, atherosclerosis, atopic dermatitis, emphysema, periodontitis, allergic rhinitis, or allograft rejection.

	The specification reduces to practice P. distasonis strain 755 which comprises the 16s rRNA gene sequence SEQ ID NO: 9  which were tested in mice models of asthma (example 1); severe neutrophilic asthma wherein the 755 strain alleviated the inflammatory response and summarized that the data indicate that 755 can be useful for treating IL-17 and Th17 mediated conditions such as neutrophilia and asthma (example 2); mouse model of type II collagen induced arthritis (a well-established model for rheumatoid arthritis wherein the levels of reduced levels of IFN-gamma, IL-17A in the ‘755 treated group and appeared that Il-6 and IL-10 is decreased when vehicle treated and collagen treated groups are compared –see rectangle boxes in figure 25 and 26.
	Thus, the decrease in IL6 and IL-10 as compared to before administration is only demonstrated only for the ‘755 strain in the mouse model of type II collagen induced arthritis.
The specification does not disclose a representative number of each member of the genus of strains of P. distasonis that reduces the levels of IL-6 and IL-10 in the subjects having the recited conditions
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
The specification does not correlate the effects of other strains of distasonis comprising a 16s rRNA gene sequence with at least 99% sequence identity to the sequence of SEQ ID NO: 9 with reduction of IL-6 and IL-10 in said subjects as recited in the claims.  
It is unpredictable to correlate the results of the ‘755 strain to other strains of distasonis. For instance, Applicants state in the reply filed 2/5/21 at page 9 last paragraph that Crott identified P. distasonis abundance is not correlated to IL-6 levels. This suggests that not all P. distasonis act like ‘755 P. distasonis strain in reducing levels of IL-6 and certainly one of ordinary skill in the art would be predict the efficacy of all Parabacteroides  distasonis based on the one ‘755 strain.


Furthermore, even if one of ordinary skill in the art could screen for which strains comprise a 16s rRNA sequence with at least 99% sequence identity to SEQ ID NO: 9 and which will reduce IL6 and IL10, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
As of the effective filing date Applicants were not in possession of the genus of P. P. distasonis strain that comprise a 16s rRNA gene sequence  with at least 99% sequence identity to SEQ ID NO: 9 that reduce the level of IL-6 and IL-10 in the wide variety of conditions recited in the claims. Applicants as of the effective filing date was only in possession of the P. distasonis 755 strain which comprises the 16s rRNA sequence NO: 9.
Response to Applicant’s Argument
Applicants’ argument that a person of ordinary skill in the art would understand from the specification that the inventors were in possession of the recited pharmaceutical composition and that the bacterial variants encompassed by the present claims are all P. distasonis strains having highly similar 16s rRNA gene sequences at least 99% similar and that the 16s rRNA gene sequence is used in bacterial taxonomy to identity closely related bacteria and that a person of ordinary skill in the art reading the present specification would have understood that the strains of the same species having 99% sequence identity would be expected to have similar functional properties and would therefore reasonably predict that bacterial variants recited in amended claims 36 and 41 would have therapeutic effects, has been carefully considered but is not found persuasive.
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Applicants as of the effective filing date did not describe and correlate bacterial taxonomy date to identify other P. distasonis strain(s) comprising 16s rRNA  with at least 99% sequence identity to SEQ ID NO: 9 and which have the same functional properties recited in the claims.
It is unpredictable to correlate the results of the ‘755 strain to other strains of distasonis that comprise 16s RNA at least 99% identical to SEQ ID NO: 9. For instance, Applicants state in the reply filed 2/5/21 at page 9 last paragraph that Crott identified P. distasonis abundance is not correlated to IL-6 levels. This suggests that not all P. distasonis act like ‘755 P. distasonis strain in reducing levels of IL-6 and certainly one of ordinary skill in the art would be predict the efficacy of all Parabacteroides  distasonis based on the one ‘755 strain.
The only P. distasonis described in the specification comprising a 16s RNA sequence with at least 99% sequence identity to SEQ ID NO: 9 is the 755 strain which comprises 16s rRNA sequence ID NO: 9.
Even if one of ordinary skill in the art could screen for which strains comprise a 16s rRNA sequence with at least 99% sequence identity to SEQ ID NO: 9 and which will reduce IL6 and IL10, the written description provision of 35 U.S.C. § 112 are severable Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
For these reasons the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



The rejection of claims 36, 41-43, 46, 51, 54-55, 57 and  61-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-43 and 46-56 of copending Application No. 16/598,699 (“699) is maintained. Applicant’s argument is addressed below.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘699 application disclose:
A method comprising: administering to a subject with a condition inherently characterized with by an increase in a level of a cytokine associated with Th17 cell differentiation (as evidenced by the instant specification at page 27 lines 7-17)  in the subject wherein the conditions are uveitis, multiple sclerosis, an arthritis, neuromyelitis optica, psoriasis, systemic lupus erythematosus, celiac disease, an asthma, allergic asthma, neutrophilic asthma, chronic obstructive pulmonary disease (COPD), scleritis, vasculitis, Behcet's disease, atherosclerosis, atopic dermatitis, emphysema, periodontitis, allergic rhinitis, osteoarthritis, psoriatic arthritis and allograft rejection.
The composition comprises dried Parabacteroides distasonis  comprising 16s rRNA sequence that is 100% identical to SEQ ID NO: 9 ( SEQ ID NO: 9 of the ‘699 claims) at least 1 X 10^3 CFU/g or about 1 x 10^6 Cfu/g to about 1 x 10^11 CFU/g with respect to a total weight of said pharmaceutical composition and the composition comprises a pharmaceutically acceptable carrier and the composition is formulated as a 
The ‘699 strains disclose that the bacteria strain has a Sau3AI DNA restriction pattern that is the same as a Sau3 AI DNA restriction pattern for the Parabacteroides distasonis strain MRX005 deposited as NCIMB 42382 as determined by amplified ribosomal DNA restriction analysis.
The ‘699 claims disclose tablet forms, thus it would have been prima facie obvious to a person of ordinary skill in the art to administer the table orally by virtue of the administration form being a tablet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



The rejection of claims 36, 41-43, 46,  51, 54-55, 57 and 60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 16/598,699 (“699) in view of Cook et al. WO 2015/095241 6/25/15 cited in IDS is maintained. Applicant’s argument is addressed below.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘699 application disclose:

The composition comprises dried Parabacteroides distasonis at least 1 X 10^3 CFU/g or about 1 x 10^6 Cfu/g to about 1 x 10^11 CFU/g with respect to a total weight of said pharmaceutical composition and the composition comprises a pharmaceutically acceptable carrier and the composition is formulated as a tablet or is encapsulated and the bacteria strain totally or partially colonizes the intestine when administered to the subject. Since the same Parabacteroides strain is being administered at the same amount and formulated dried and in capsule, said administering will also be effective to reduce the level of IL-6 in said subject relative to the level of IL-6 before said subject is administered said pharmaceutical composition thereby treating the condition. The ‘699 claims disclose that the strain reduces IL-10 in said subject an since the same strain is administered to subjects with the same condition, the reduction of IL6 and IL10 will also be in the serum of said subjects, absent other evidence to the contrary.
The ‘699 strains disclose that the bacteria strain has a Sau3AI DNA restriction pattern that is the same as a Sau3 AI DNA restriction pattern for the Parabacteroides distasonis strain MRX005 deposited as NCIMB 42382 as determined by amplified ribosomal DNA restriction analysis.
The ‘699 claims disclose tablet forms, thus it would have been prima facie obvious to a person of ordinary skill in the art to administer the table orally by virtue of the administration form being a tablet.
The ‘699 claims do not disclose administering the composition twice daily.

Cook et al disclose treating conditions in a subject wherein the condition characterized by an increase in a level of a cytokine associated with Th17 cell differentiation in the subject e.g. IL-6, (paragraph 68) in order to reduce IL-6 (paragraph 68). The conditions autoimmune conditions in general including rheumatoid arthritis etc. and inflammatory conditions. See paragraphs 69-73. The bacteria is  at least  1 x10^4 cfu per unit dose or  about 1 x10^5 or 1X10^6 or 1 x10^7 or 1 x10^8 or 1x 10^9 or 1x10^10 or 1x 10^11 cfu per unit dose (see paragraph 85) wherein the unit dose is 1g i.e. cfu/g.
The composition is administered twice daily (see paragraph 17) and comprises a pharmaceutically acceptable carrier (paragraph 88) and is formulated as a capsule o (see paragraph 90).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the composition of the ‘699 claims twice a day and the motivation to do so is that Cook et al disclose that P. distasonis and P. merdae can be administered twice daily to treat rheumatoid arthritis and other conditions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘699 application disclose:
A method comprising: administering to a subject with a condition inherently characterized with by an increase in a level of a cytokine associated with Th17 cell differentiation (as evidenced by the instant specification at page 27 lines 7-17)  in the subject wherein the conditions are uveitis, multiple sclerosis, an arthritis, neuromyelitis optica, psoriasis, systemic lupus erythematosus, celiac disease, an asthma, allergic asthma, neutrophilic asthma, chronic obstructive pulmonary disease (COPD), scleritis, vasculitis, Behcet's disease, atherosclerosis, atopic dermatitis, emphysema, periodontitis, allergic rhinitis, osteoarthritis, psoriatic arthritis and allograft rejection.
The composition comprises dried Parabacteroides distasonis comprising 16s rRNA sequence 100% identical to SEQ ID NO: 9 (see SEQ ID NO: 9 of the “699 claims) at least 1 X 10^3 CFU/g or about 1 x 10^6 Cfu/g to about 1 x 10^11 CFU/g with respect to a total weight of said pharmaceutical composition and the composition comprises a pharmaceutically acceptable carrier and the composition is formulated as a tablet or is encapsulated and the bacteria strain totally or partially colonizes the intestine when administered to the subject. Since the same Parabacteroides strain is being administered at the same amount and formulated dried and in capsule, said administering will also be effective to reduce the level of IL-6 in said subject relative to the level of IL-6 before said subject is administered said pharmaceutical composition thereby treating the condition. The ‘699 claims disclose that the strain reduces IL-10 in said subject an since the same strain is administered to subjects with the same condition, the reduction of IL6 and IL10 will also be in the serum of said subjects, absent other evidence to the contrary.

The ‘699 claims do not disclose that the condition is cancer or psoriatic arthritis or treat spondyloarthritis.
	Henn et al disclose administering to a subject with a condition such as asthma (table 8 p. 254) Parabacteroides distasonis, Parabacteroides merdae, a pharmaceutical composition that comprises bacteria e.g. Parabacteroides goldsteinii, from table 1 on page 50 therein. See p. 2 left column. The pharmaceutical composition comprises a carrier and are lyophilized (see paragraph 13). Henn et al disclose the composition is formulated into tablets or capsules. See paragraph 119. Henn et al disclose 10^7 or 10^11 bacteria per gram (CFU/gram). See paragraph 147. 
Henn et al also disclose that said Parabacteroides can be used to treat cancer such as breast cancer (see table 8 p. 255) or colon cancer or colorectal cancer (table 9 page 263) or treat psoriatic arthritis or spondyloarthritis (table 9 p. 265)
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the composition of the ‘699 claims to treat cancer such as breast cancer or treat psoriatic arthritis or spondyloarthritis and the motivation to do so is that Henn et al disclose that P. distasonis useful for treating cancer such as breast cancer or treat psoriatic arthritis or spondyloarthritis.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-43 and 46-56 of 
The combination of the ’699 claims and Henn et al is set forth above. Said combination does not teach further administering an anti-cancer agent is pembrolizumab.
Crott et al disclose a method comprising administering to a subject with a condition in need thereof (colorectal cancer and/or inflammatory bowel disease; colorectal cancer and/or obesity) a pharmaceutical composition comprising P. distasonis and an anti-cancer agent such a small molecule agent e.g. adenosine. See p. 1 lines 8-10, p. 2 lines 1-22, p. 3 lines 31-32, and p. 4 lines 25-34.
Poole disclose that pembrolizumab can be administered to a subject having colorectal cancer. See table p. 1976.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of the combination of the ‘699 claims and Henn et al when the condition is colorectal cancer by further administering anticancer agent such as adenosine or pembrolizumab, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Crott et al disclose that the small molecule agent for treating colorectal cancer can be administered in conjunction with the P. distasonis and Poole disclose the a small molecule agent e.g. a monoclonal antibody pembrolizumab which can be administered to a subject having colorectal cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicants Arguments
Applicants argue that since the rejection is provisional the rejection should be held in abeyance until the claims of either pending applications are otherwise allowable.

Applicants are reminded that both Applications have the same effective filing date.
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.
See MPEP 1490 (VI) (D) 2(b)


Claims 36, 41, 44,  45, 51, 54-55, 57 and  60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17/325,502 (“502) in view of  in view of Cook et al. WO 2015/095241 6/25/15 cited in IDS.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘502 application disclose:
A method of treating cancer in a subject in need thereof comprising administering said subject with cancer which is a condition inherently characterized with by an increase in a level of a cytokine associated with Th17 cell differentiation (as evidenced by the instant specification at page 27 lines 7-17) a composition comprising Parabacteroides distasonis comprising 16s rRNA sequence that is 100% identical to SEQ ID NO: 9 (SEQ ID NO: 9 of the ‘502 claims).

Cook et al disclose treating conditions in a subject wherein the condition characterized by an increase in a level of a cytokine associated with Th17 cell differentiation in the subject e.g. IL-6, (paragraph 68) in order to reduce IL-6 (paragraph 68) comprising administering effective amounts of one bacterial entity (see paragraph 28) wherein the composition comprises or consists of species such as Parabacteroides distasonis (paragraph 53, 56, 58).
Said bacteria is  at least  1 x10^4 cfu per unit dose or  about 1 x10^5 or 1X10^6 or 1 x10^7 or 1 x10^8 or 1x 10^9 or 1x10^10 or 1x 10^11 cfu per unit dose (see paragraph 85) wherein the unit dose is 1g i.e. cfu/g.
The composition is administered twice daily (see paragraph 17) and comprises a pharmaceutically acceptable carrier (paragraph 88) and is formulated as a hard gelatin capsule wherein the active ingredient is mixed with an inert solid diluent (see paragraph 90) and administered orally (paragraph 64). The hard gelatin capsule wherein the active ingredient is mixed with an inert solid diluent necessarily means that the active ingredient would be dried.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the bacteria of the ‘502 claims orally in a form of a hard gelatin capsule the amounts disclosed by Cook et al wherein the active ingredient is mixed with an inert solid diluent at twice a day and the motivation to do so is that Cook et al disclose that P. distasonis can be administered in such a formulation and administration route and in said amounts. 
Since the same Parabacteroides strain is being administered at the same amount and formulated dried and in capsule, said administering will also be effective to reduce the level of IL-6  and IL-10 in said subject relative to the level of IL-6 before said subject is administered said pharmaceutical composition thereby treating the condition.




Claims 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 of copending Application No. 17/325,502 (“502) in view of in view of Cook et al. WO 2015/095241 6/25/15 cited in IDS as applied to claims 36, 44, 45, 51, 54-55, 57 and 60-62 above further in view of Crott. WO 2016/149449, cited in IDS 11/13/18 and Poole. Drugs (2014) 74:1973-1981 cited previously is maintained. Applicant’s argument is addressed below.
The combination of the ’502 claims and Cook et al is set forth above. Said combination does not teach further administering an anti-cancer agent is pembrolizumab.
Crott et al disclose a method comprising administering to a subject with a condition in need thereof colorectal cancer a pharmaceutical composition comprising P. distasonis and an anti-cancer agent such a small molecule agent e.g. adenosine. See p. 1 lines 8-10, p. 2 lines 1-22, p. 3 lines 31-32, and p. 4 lines 25-34.
Poole disclose that pembrolizumab can be administered to a subject having colorectal cancer. See table p. 1976.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of the combination of the “502 claims and Cook et al when the condition is colorectal cancer by further administering anticancer agent such as adenosine or pembrolizumab, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Crott et al disclose that the small molecule agent for treating colorectal cancer can be administered in conjunction with the P. distasonis and Poole disclose the a small molecule agent e.g. a monoclonal antibody pembrolizumab which can be administered to a subject having colorectal cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Status of the Claims
 Claims 36, 41-46, 51, 54, 55, and 57-62 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645